Citation Nr: 0941079	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post coronary artery bypass 
graft.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
December 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was previously before the Board in January 2008 
when it was remanded for further development.  The required 
development was completed and the case was appropriately 
returned to the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In May 2009, the Board requested the opinion of an 
independent medical expert.  The requested opinion was 
received in June 2009.  In July 2009, the Board informed the 
appellant that it had requested a specialist's opinion in 
conjunction with the adjudication of his appeal, provided him 
with a copy of the opinion and indicated that he was entitled 
to submit additional evidence or argument provided within 60 
days of the date of that letter.  In response, in July 2009, 
the Veteran responded that he had no further argument and/or 
evidence to submit.  As such, the Board will proceed with the 
consideration of his case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Coronary artery disease, status post coronary artery bypass 
graft, is not proximately due to carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of VA in treating the Veteran, and is 
not the result of an event that was not reasonably 
foreseeable.





CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for coronary artery disease, status post coronary artery 
bypass graft have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2008 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeal for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran has submitted and the VA has 
obtained all adequately identified private treatment records, 
including records of treatment from the Cardiovascular Center 
of Puerto Rico, Family Medical Center of Cayey, Menonite 
Hospital, and Drs. R.C., E.R., H.L.  The appellant was 
afforded a VA medical examination in July 2008 and an 
independent medical opinion regarding the Veteran's claim was 
obtained in June 2009.  Significantly, the appellant has not 
identified and the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran seeks entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
coronary artery bypass graft.  He maintains that VA failed to 
timely diagnosis him with and treat him for coronary artery 
disease, which he says resulted in an additional disability.

When a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical 
or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional 
disability caused by a Veteran's failure to follow properly-
given medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.  See 38 C.F.R. 
§ 3.361(c)(3).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  See 
38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Board notes that effective October 1, 1997, Congress 
amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. 
No. 104-204.  Under the applicable criteria in effect for 
claims filed on or after October 1, 1997, compensation under 
38 U.S.C.A. § 1151 is awarded for a Veteran's qualifying 
additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a Veteran's 
willful misconduct, and which was caused by hospital care, 
medical or surgical treatment, or examination furnished him 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997, is 
effective as of September 2, 2004. See 69 Fed. Reg. 46,426 
(Aug. 3, 2004). 

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997, which the RO listed 
in the SOC.  As such, the Board finds that there is no due 
process bar to the Board also applying the provisions of 
38 C.F.R. § 3.361 in evaluating the claim.

An August 1999 VA treatment note found that the Veteran had an 
abnormal finding on an electrocardiogram, the Veteran was noted 
to be placed and to be followed up in the IM Clinics.  The note 
indicated that his primary care physician was notified; however, 
no evaluation for a cardiovascular condition was made.  He was 
scheduled to be seen by a resident physician in two months with 
laboratory results.

In a VA treatment note, dated in March 2000, the Veteran reported 
that he had visited a physician and was found to have high blood 
pressure and an abnormal electrocardiogram that revealed normal 
sinus rhythm; moderate voltage criteria for LVH, maybe a normal 
variant; and borderline electrocardiogram.  Upon examination the 
Veteran was noted to be a 54 year old man that had been found 
with diastolic high blood pressure on several occasions.  The 
physician noted that he had normal blood pressure that day and 
that an electrocardiogram would be requested.  The Veteran was 
scheduled to return to the clinic in three months.  Subsequently, 
later in March 2000, an electrocardiogram was performed revealing 
borderline results.

In a VA treatment note, dated in June 2000, the Veteran was noted 
to have gastroesophageal reflux disease (GERD), lactose 
intolerance, and bronchial asthma.  His heart demonstrated 
regular rate and rhythm, and a heart rate of 72.  The Veteran was 
found to have a blood pressure of 130/84.  No mention was made of 
the results of the March 2000 electrocardiogram.  In a VA 
treatment note, dated in September 2000, the Veteran's heart was 
noted to have regular rate and rhythm and a heart rate of 70.  
Blood pressure was noted to be 110/70.  Again no mention of the 
results of the March 2000 electrocardiogram was made.

In November 2000, the Veteran underwent a private 
electrocardiogram.  Subsequently, a private physician diagnosed 
the Veteran with coronary artery disease, angina pectin, and 
adequate ventricular function.  The physician state that this was 
in regard to a coronary artery bypass graft surgery.  Later in 
November 2000 the Veteran underwent a private cardiac 
catheterization.  The Veteran was diagnosed with coronary artery 
disease; angina pectin; adequate left ventricular function and 
the Veteran was recommended coronary artery bypass graft surgery.

In December 2000 the Veteran was admitted to a private hospital 
for elective corornary artery bypass graft surgery.  At the time 
of admission a private physician diagnosed the Veteran with 
coronary artery disease with angina.  Results of the Veteran's 
cardiac catheterization were noted to show severe 3VD, 100 
percent RCA, 90 percent LAD plus 75 percent with ET 60 percent.  
Subsequently, the Veteran underwent a triple coronary artery 
bypass graft surgery.  Both pre and post surgery diagnoses were 
coronary artery disease.

In June and July 2001, the Veteran underwent cardiac 
rehabilitation at VA.  No adverse reactions to the treatment were 
noted.

In August 2001 the Veteran underwent a chest x-ray that revealed 
normal heart size, atherosclerosis, and status post sternotomy.  
The Veteran was diagnosed with a minor abnormality.

In a private treatment note, dated in November 2001, the Veteran 
was diagnosed with hypertension and coronary artery disease.  
Upon physical examination the Veteran's heart was noted to have 
regular rhythm and rate.  In a private examination report, dated 
in March 2002, the Veteran was noted to be status post coronary 
artery bypass graft times three.  The Veteran reported that since 
the procedure he has not had angina, dyspnea on exertion, 
peripheral edema, nocturia, or PND.  The Veteran reported that he 
was easily fatigable and uses a hospital bed due to reflux 
esophagitis.  Upon examination the heart showed no murmurs, 
gallops, or rubs.  The heart had normal tones.  The PMI was at 
the 5th and within the LMCL.

In July 2004 a private physician submitted a statement 
indicating:

In 1999 he was found to have abnormal findings on 
an electrocardiogram and he went to the Veterans' 
Affairs Medical Center to be evaluated for 
cardiovascular status.  The patient refers that 
he told the primary doctors about the findings, 
but no evaluation for cardiovascular condition 
was made.  

In 2000 the patient had a syncopal episode that 
was caused by his cardiovascular problem and 
required emergency evaluations and surgical 
intervention.  The patient underwent coronary 
artery bypass graft times three. . . .

It is my opinion that there was a failure in 
diagnosing and treating the patient.  He should 
have been evaluated earlier to diagnosis, 
control, and try to improve his health.  Probably 
with an earlier intervention, his condition would 
not have been so severe.

In a VA treatment note, dated in June 2004, the Veteran's 
heart was noted to have a regular rhythm, PMI at 5th space 
LSB, no murmurs, clicks, or gallops.  The Veteran was 
diagnosed with coronary artery disease status post coronary 
artery bypass graft times three.  The Veteran was noted not 
to be on Beta blockers due to asthma.

In December 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) general medical examination.  In regards to 
the Veteran's coronary artery disease, the Veteran complained 
of left leg cramps in the area of the saphenectomy performed 
as part of the coronary artery bypass graft surgery.  Upon 
examination the Veteran was noted to have a well-healed scar 
from his open heart surgery.  The Veteran's heart had regular 
rhythm, no murmur, no extra or abnormal sounds.  The 
Veteran's blood pressure was normal.  Peripheral circulation 
was normal.  An electrocardiogram was noted to reveal sinus 
bradycardia with possible left atrial enlargement and 
suggested a right ventricular conduction delay.  The Veteran 
was noted to have a heart of normal size, normal pulmonary 
vascularization, and no cardiopulmonary disease.  Relevant to 
the Veteran's claim, the Veteran was diagnosed with status 
post three coronary artery bypass graft, coronary artery 
disease, and high blood pressure that was normal since open 
heart surgery.

In VA treatment notes, dated in January 2005, June 2005, 
November 2005, April 2006, November 2006,  March 2007, and 
November 2007, the Veteran's heart was noted to have a 
regular rhythm and rate, PMI at 5th space LSB, and no 
murmurs, clicks, or gallops.  

In private treatment notes, dated in April and October 2005, 
the Veteran was noted to have no chest pain or angina.  Upon 
examination the Veteran's heart had a regular rhythm and 
rate, there were no murmurs, all pulses were palpable, and 
there were no varicosities.

In July 2008 the Veteran underwent a private myocardial 
perfusion study and cardiac stress test.  The examinations 
revealed normal adenosine myocardial perfusion study, good 
global left ventricular contraction, and an inconclusive 
submaximal stress test.  After the stress test the physician 
noted that the Veteran had a suboptimal stress test secondary 
to other.  The Veteran's electrocardiogram was normal on rest 
and functional capacity was noted to be normal.  There was no 
chest pain reported.  No arrhythmias were noted and no ST 
changes were reported.

In July 2008 the Veteran was afforded a VA C&P examination.  
The examiner noted that Veteran's medical records were 
reviewed; however, there was no indication whether the 
Veteran's claims folder was reviewed.  The examiner indicated 
that the onset of the Veteran's coronary artery disease was 
October 2000.  Upon examination, the Veteran was diagnosed 
with coronary artery disease status post coronary artery 
bypass graft times three.  The examiner rendered the opinion 
that there is no evidence of carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on the part of the VA Hospital.  It was the opinion of 
the VA C&P Physician leader, Internal Medicine specialist, 
that with regard to the Veteran's coronary artery disease in 
2000, the VA physician attending the Veteran "managed him 
adequately, considering the information available to him at 
that time."

In the report of an independent medical examination, dated in 
June 2009, the Veteran was noted to be treated by VA in 
February 1999 and to have had follow up visits in August 
1999, September 1999, March 2000, June 2000, and September 
2000.  The Veteran was reported to have been followed by his 
primary care physician for GERD, lactose intolerance, 
diverticulitis, bronchial asthma, and allergic rhinitis.  The 
Veteran's complaints were noted to be consistent with 
esophageal reflux that occurred during the nights.  
Electrocardiograms, performed on these visits, revealed 
normal sinus rhythm and moderate voltage criteria for left 
ventricular hypertrophy (LVH).  The examiner noted that 
laboratory tests were also performed during these visits.  
The examiner noted that the Veteran was reported to have 
syncope when evaluated by a private physician in October 
2000.  A subsequent treadmill test was noted to be positive 
for ischemia.  The Veteran was reported to have undergone a 
coronary angiography in November 2000 that revealed three 
vessel disease for which the Veteran underwent a three vessel 
coronary artery bypass graft.

The examiner reported that during the visits to the VA 
facility the patient had complaints which were diagnosed to 
be consistent with GERD and that he had undergone an 
endoscopy and pH manometry of the lower esophagus in his 
past.  The examiner indicated that the Veteran's 
electrocardiogram at the time revealed LVH which maybe caused 
by uncontrolled hypertension but not coronary artery disease.  
The examiner noted that when the Veteran presented to the 
private physician he had different symptoms that prompted the 
private physician to order a stress test to look for coronary 
artery disease.  The examiner reported that when the Veteran 
was seen at the VA it was possible that the Veterans symptoms 
maybe due to his underlying coronary artery disease, however, 
this may represent atypical presentation of stable angina 
pectoris.  The examiner opined that in someone who has low 
cardiac risk factors based on the Framingham score, as in the 
Veteran represented only by hypertension, not performing a 
cardiac stress test would not be considered inappropriate.  
However, when the Veteran presented to the private physician 
with syncopal episodes the performance of a cardiac stress 
test would become more compelling.  The examiner further 
opined that based upon the results of the Framingham heart 
study and the Veteran's more recent cardiac tests, dated from 
March 2007 and July 2008 that revealed normal heart function, 
the discovery of the Veteran's coronary artery disease in 
2000 did not cause major damage to the Veteran's heart.  The 
examiner rendered the opinion after reviewing the Veteran's 
medical records that the VA facility had provided the patient 
with adequate and appropriate care considering the 
information that was available to the VA at that time.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, must be denied because the medical evidence 
does not establish that the Veteran has any qualifying 
additional disability as defined by the governing legal 
authority and the evidence of record indicates that any 
additional disability is not due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.

As noted above, the Veteran was noted to have an abnormal 
finding on an electrocardiogram in August 1999.  The Veteran 
was diagnosed with high blood pressure and an abnormal 
electrocardiogram and was followed by VA physicians.  
Subsequently, the Veteran underwent a private 
electrocardiogram in November 2000 and was diagnosed with 
coronary artery disease.  The Veteran underwent a triple 
coronary artery bypass graft in December 2000 to treat the 
Veteran's coronary artery disease.  The records associated 
with the claims folder, dated since December 2000, do not 
reveal any medical evidence of any additional disability and, 
in fact, indicate that the Veteran's blood pressure has 
reduced since the surgery.  The Board acknowledges that a 
private physician, in a letter dated in July 2004, rendered 
the opinion that the VA demonstrated a failure to diagnose 
and treat the Veteran and that had the Veteran been evaluated 
earlier the condition would not have been so severe.  
However, the Board notes that the private physician provides 
no rationale for his opinion and does not indicate that the 
Veteran had incurred any disability due to any failure of the 
VA to diagnose and/or treat.

After examination in July 2008, a VA examiner rendered the 
opinion that there was no evidence of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the VA Hospital and that based 
on records reviewed, physician attending Veteran managed him 
adequately, considering the information available to him at 
that time.  In September 2008 a VA C&P leader, internal 
medicine, agreed with the July 2008 VA examiner's opinion.

Subsequently, in June 2009 an independent medical examiner 
rendered the opinion that the Veteran's symptoms were 
different when the Veteran presented to the private physician 
prior to being diagnosed with coronary artery disease 
necessitating coronary artery bypass graft surgery than when 
the Veteran previously presented to the VA for treatment.  
The examiner opined that in someone who has low cardiac risk 
factors based on the Framingham score, as in the Veteran 
represented only by hypertension, not performing a cardiac 
stress test would not be considered inappropriate.  However, 
when the Veteran presented to the private physician with 
syncopal episodes the performance of a cardiac stress test 
would become more compelling.  The examiner further opined 
that based upon the results of the Framingham heart study and 
the Veteran's more recent cardiac tests, dated from March 
2007 and July 2008 that revealed normal heart function, the 
discovery of the Veteran's coronary artery disease in 2000 
did not cause major damage to the Veteran's heart.  The 
examiner rendered the opinion after reviewing the Veteran's 
medical records that the VA facility had provided the patient 
with adequate and appropriate care considering the 
information that was available to the VA at that time.

Therefore, the medical evidence fails to demonstrate any 
additional disability due to any failure of VA to diagnose 
and treat the Veteran's coronary artery disease and, in any 
event, the medical evidence reveals that any failure to 
diagnose and treat the Veteran's coronary artery disease is 
not proximately due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in treating the Veteran, and is not the 
result of an event that was not reasonably foreseeable.  As 
such, the Veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for coronary artery disease, status 
post coronary artery bypass graft, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
coronary artery bypass graft, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease, status post 
coronary artery bypass graft, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


